Order, Supreme Court, New York County, entered on March 10, 1971, which awarded plaintiff temporary alimony and counsel fees, unanimously modified, on the law and the facts, to the extent of reducing the award of temporary alimony to $50 per week; and, as so modified, the order is otherwise affirmed, without costs and without disbursements. On the present record, the award for alimony was excessive to the extent indicated. Concur — Nunez, J. P., Kupferman, Murphy, Steuer and Eager, JJ.
(Republished)